DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 19-34, and 38-45 have been presented for examination.
Claims 40-45 are new.
Claims 16-18 and 35-37 have been cancelled.
Claims 1-15, 19-34, and 38-45 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 04/05/2021 have been fully considered. Applicant’s argument, see remarks pg. 24 paragraphs 1-2 that the references do not teach the independent claims as presently amended has been fully considered and is persuasive. The rejection of the claims under 35 U.S.C. 103 has been withdrawn.
Applicant’s arguments/amendments regarding the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant asserts on pg. 18 paragraph 2 that claim 1 is not directed to manipulating data in the abstract sense, but is directed to “identifying a particular optical system configuration with an optical performance metric, where the optical system includes optical components/surfaces such as lenses or mirror.” However, Examiner asserts that “identifying a particular optical system configuration with an optical performance metric, where the optical system includes optical components/surfaces such as lenses or mirror” is the abstract idea.
Applicant further argues in paragraph 3 that independent claim 1 recites features that cannot be practically performed in the human mind, thus claim 1 cannot recite a mental process. Applicant asserts that “the human mind cannot practically obtain a revised optical performance metric value without performing additional ray tracing operations, where the revised optimal performance metric value is computed based on double Zernike polynomials or double Zernike coefficients that is sufficiently computed using two rays that are perturbed for the plurality of optical surfaces or optical components. Applicant further argues that in some embodiments the “tracing a first set of rays” include tracing a large set of rays (e.g. thousand or tens of thousands of rays)” and the human mind cannot practically perform the tracing operations of claim 1. However, Examiner asserts that the features upon which applicant relies (i.e., thousand or tens of thousands of rays) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim encompasses the simplest optical system and “tracing a first set of rays” could be interpreted to be merely two rays. Examiner asserts that tracing two rays through a simple optical system can be practically performed by the human mind including the use of pen and paper. Applicant does not appear to provide any additional reasoning as to why the limitation cannot be practically performed other than unclaimed limitations of tracing a large set of rays. However, in arguendo, even if the limitation could not be practically performed by the human mind, Examiner asserts that the limitation explicitly recites a mathematical computation therefore the limitation falls within the mathematical concept grouping of abstract ideas and is not patent eligible as shown in the updated analysis under 35 U.S.C. 101 below.
Applicant further argues that claim 1 recites a practical application at least because claim 1 describes identifying a particular optical system configuration that includes identifying a parameter associated with one of a shape, a position or a material of an optical surface or an optical component such a s a mirror or a lens that produces an optical performance metric that meets or improves upon a particular optical performance characteristic. Examiner respectfully disagrees and asserts that these elements recite the abstract idea and therefore are not additional elements that integrate the abstract idea into a practical abstract idea. The judicial exception alone cannot provide the improvement, but can be provided by one or more additional elements (see MPEP 2106.05(a)). Applicant further argues that the preamble of claim 1 specifically recites a practical application of claim 1 to “determin[e] an optical system configuration.” Examiner respectfully disagrees and asserts that determining an optical system configuration is an abstract idea in the mental process grouping and not a practical application.
Applicant further argues on pg. 20 paragraph 1 that achieve a useful application to determine an optical system by reciting a combination of features that are unconventional. However, Examiner notes that this combination of features recites the abstract idea and is not an additional element that could provide significantly more than the abstract idea. Examiner asserts that the claim as a whole directs to an abstract idea without significantly more.
The rejection under 35 U.S.C. 101 is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-15, 19-34, and 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-15, 19 and 44 are directed to a statutory category as a process, claims 20-34, 38, 45 are directed to a statutory category as a machine, and claims 39-43 are directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites
modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system that includes a plurality of optical surfaces or optical components, the optical system, prior to said modifying, having an associated nominal optical performance metric value, wherein the plurality of optical surfaces or optical components include lenses or mirrors;
tracing a first set of rays through the optical system;
(a) introducing a perturbation to the optical system to form a perturbed optical system, the perturbation representing a change in tolerance value associated with one of the optical surfaces or components of the optical system;
(b) computing a revised optical performance metric value associated with the perturbed optical system the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the first set of rays through the plurality of optical surfaces or optical components of the perturbed optical system, wherein the revised optical performance metric value is obtained without performing additional ray tracing operations, wherein the revised optical performance metric value that is computed based on double Zernike polynomials or double Zernike coefficients is obtained using two rays that are perturbed for the plurality of optical surfaces or optical components, wherein the two rays are sufficient to compute the revised optical performance metric value without performing additional ray tracing, and wherein a first of the two rays is a gut ray, and the second of the two rays is one of a paraxial ray or a non-paraxial ray;
(c) repeating operations (a) and (b) for a predetermined number of perturbations to collect a first set of revised optical performance metric values associated with a plurality of perturbations imparted to the optical system
(d) determining from the first set of revised optical performance metric values and the nominal optical performance metric value a particular optical system configuration that produces an optical performance metric that meets or improves upon a particular optical performance characteristic
The limitation of “modifying a parameter associated with one of a shape, a position or a material of a first optical surface or optical component in an optical system …”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “modifying” in the context of this claim encompasses the user manually making modifications to parameters mentally or with the use of pen and paper. 
Similarly, the limitation of “tracing a first set of rays through the optical system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “tracing” in the context of this claim encompasses the user mentally tracing the rays and/or with the use of pen and paper. Similarly, the limitation of “(a) introducing a perturbation to the optical system to form a perturbed optical system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “introducing a perturbation” in the context of this claim encompasses the user manually perturbing the system in the mind and/or with pen and paper. 
The limitation of “(b) computing a revised optical performance metric value associated with the perturbed optical system the revised optical performance metric value computed based on double Zernike polynomials or double Zernike coefficients and providing a measure of optical performance after propagation of the first set of rays through the plurality of optical surfaces or optical components of the perturbed optical system, wherein the revised optical performance metric value is obtained without performing additional ray tracing operations, wherein the revised optical performance metric value that is computed based on double Zernike polynomials or double Zernike coefficients is obtained using two rays that are perturbed for the plurality of optical surfaces or optical components, wherein the two rays are sufficient to compute the revised optical performance metric value without performing additional ray tracing, and wherein a first of the two rays is a gut ray, and the second of the two rays is one of a paraxial ray or a non-paraxial ray”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as encompassing mathematical concepts. For example, “computing a revised optical performance metric” in the context of this claim encompasses the user calculating the metric in the mind and/or with pen and paper. Additionally, the limitation explicitly recites a mathematical computation of computing a revised optical performance metric value which encompasses a mathematical concept.
The limitation of “(c) repeating operations (a) and (b) for a predetermined number of perturbations to collect a first set of revised optical performance metric values associated with a plurality of perturbations imparted to the optical system” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “repeating operations” in the context of this claim encompasses the user manually repeating the steps in the mind and/or with pen and paper. 
Similarly, the limitation of “(d) determining from the first set of revised optical performance metric values and the nominal optical performance metric value a particular optical system configuration that produces an optical performance metric that meets or improves upon a particular optical performance characteristic” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining and improved optical system configuration in the context of this claim encompasses the user manually determining the improvement in the mind and/or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A prong 1).
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the claim does not recite any elements in addition to the abstract idea. Accordingly, there are no additional elements recited to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In view of Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements recited in addition to the abstract idea. The claim is not patent eligible.
Claims 2, 5, 8, 12, 14, 15, and 44 further limit the Mental Process abstract idea of claim 1 with limitations that can practically be performed in the mind. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 1.
Claim 3, 4, 6, 7, 9-11, 13, 19 further limits the abstract idea of claim 1 with additional limitations that recite mathematical concepts. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 1.
	Claims 20 recite similar limitations to claim 1 and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1 above. Claim 20 recites the additional elements of “one or more processors; and memory including processor-executable instructions stored thereon, the processor executable instructions upon execution by the one or more processors configures the device.” This judicial exception is not integrated into a practical application because the claim only recites additional elements of “one or more processors; and memory including processor-executable instructions stored thereon, the processor executable instructions upon execution by the one or more processors configures the device”. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function determining an optical system configuration by following a series of steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor and memory to perform determining an optical system configuration by following a series of steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claims 21-34, 38 and 45 further limit the abstract idea of claim 20 with limitations that can practically be performed in the mind or recite mathematical concepts. The claims do not recite any elements in addition to the abstract idea and therefore do not integrate the abstract idea into a practical application and are viewed as not being significantly more than the abstract idea. The claims are rejected using the same rationale as claim 20 and claims 2-15, 19 and 44.
Claims 39-43 recite similar limitations to claims 20-24 and are also directed to the abstract idea grouping of “Mental Processes” and “Mathematical Concepts.” These claims are rejected using the same rationale used in claims 20-24 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alda et al. ("Paraxial ray tracing." Encyclopedia of optical engineering (2004): 1-8.) teaches the different types of rays on pg. 2731; US 2020355912 teaches that other existing methods “do not provide the information where the rays intersect each individual surface without performing additional ray tracing for the entire optical system.”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147